ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Hascon, LLC                                     ) ASBCA Nos. 62352, 62353
                                                )
Under Contract No. N40080-17-D-0010             )

APPEARANCES FOR THE APPELLANT:                     Lucas F. Webster, Esq.
                                                   Kevin B. Mattingly, Esq.
                                                    Huddles Jones Sorteberg & Dachille, P.C.
                                                    Columbia, MD

APPEARANCES FOR THE GOVERNMENT:                    Craig D. Jensen, Esq.
                                                    Navy Chief Trial Attorney
                                                   Julia Novotny, Esq.
                                                    Trial Attorney

                   OPINION BY ADMINISTRATIVE JUDGE PAUL

       The parties have resolved their dispute and request that the Board enter judgment
in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a consent
judgment, the Board makes a monetary award to appellant in the amount of $679,585.64.
This amount is inclusive of Contract Disputes Act interest. No further interest shall be
paid.

       Dated: December 1, 2021



                                                   MICHAEL T. PAUL
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              OWEN C. WILSON
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 62352, 62353, Appeals of
Hascon, LLC, rendered in conformance with the Board’s Charter.

      Dated: December 2, 2021



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2